      Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 1 of 8




 1   QUINN EMANUEL URQUHART &                      BOIES SCHILLER FLEXNER LLP
     SULLIVAN, LLP                                 Mark C. Mao (CA Bar No. 236165)
 2   Andrew H. Schapiro (pro hac vice)             mmao@bsfllp.com
     andrewschapiro@quinnemanuel.com               44 Montgomery Street, 41st Floor
 3   191 N. Wacker Drive, Suite 2700               San Francisco, CA 94104
     Chicago, IL 60606                             Telephone: (415) 293 6858
 4   Telephone: (312) 705-7400                     Facsimile: (415) 999 9695
     Facsimile: (312) 705-7401
 5                                                 SUSMAN GODFREY L.L.P.
     Stephen A. Broome (CA Bar No. 314605)         William Christopher Carmody (pro hac vice)
 6   stephenbroome@quinnemanuel.com                bcarmody@susmangodfrey.com
     Viola Trebicka (CA Bar No. 269526)            Shawn J. Rabin (pro hac vice)
 7   violatrebicka@quinnemanuel.com                srabin@susmangodfrey.com
     865 S. Figueroa Street, 10th Floor            1301 Avenue of the Americas, 32nd Floor
 8   Los Angeles, CA 90017                         New York, NY 10019
     Telephone: (213) 443-3000                     Telephone: (212) 336-8330
 9   Facsimile: (213) 443-3100
                                                   MORGAN & MORGAN
10   Diane M. Doolittle (CA Bar No. 142046)        John A. Yanchunis (pro hac vice)
     dianedoolittle@quinnemanuel.com               jyanchunis@forthepeople.com
11   555 Twin Dolphin Drive, 5th Floor             Ryan J. McGee (pro hac vice)
     Redwood Shores, CA 94065                      rmcgee@forthepeople.com
12   Telephone: (650) 801-5000                     201 N. Franklin Street, 7th Floor
     Facsimile: (650) 801-5100                     Tampa, FL 33602
13                                                 Telephone: (813) 223-5505
     Attorneys for Defendant; additional counsel
14   listed in signature blocks below               Attorneys for Plaintiffs; additional counsel
                                                   listed in signature blocks below
15

16
                                UNITED STATES DISTRICT COURT
17
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
                                                   Case No. 5:20-cv-03664-LHK
19   CHASOM BROWN, MARIA NGUYEN,
     WILLIAM BYATT, JEREMY DAVIS, and              STIPULATION AND [PROPOSED]
20
     CHRISTOPHER CASTILLO, individually            ORDER RE LEAVE TO FILE SECOND
21   and on behalf of all similarly situated,      AMENDED COMPLAINT AND
                                                   DEADLINE TO RESPOND TO SECOND
22          Plaintiffs,                            AMENDED COMPLAINT
23                 v.
                                                   Judge:   Honorable Lucy H. Koh
24   GOOGLE LLC,

25          Defendant.

26
27

28
                                                                     Case No. 5:20-cv-03664-LHK
          STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                       DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
       Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 2 of 8




 1          This stipulation is entered into between Plaintiffs Chasom Brown, Maria Nguyen, William

 2 Byatt, Jeremy Davis, and Christopher Castillo (collectively, “Plaintiffs”) and Google LLC

 3 (“Google”), collectively referred to as the “Parties.”

 4          WHEREAS, Plaintiffs filed their First Amended Class Action Complaint (“First Amended

 5 Complaint”) on September 21, 2020 (Dkt. No. 68);

 6          WHEREAS, Google filed its Motion to Dismiss Plaintiffs’ First Amended Complaint on

 7 October 21, 2020 (Dkt. No. 82);

 8          WHEREAS, the Court issued an order denying Google’s Motion to Dismiss Plaintiffs’ First

 9 Amended Complaint on March 12, 2021 (Dkt. No. 113);

10          WHEREAS, the Parties stipulated to extend the deadline for Google to file its Answer to

11 Plaintiffs’ First Amended Complaint to April 16, 2021 (Dkt. No. 117), and the Court ordered as

12 such pursuant to the stipulation (Dkt. No. 122);

13          WHEREAS, Plaintiffs seek leave to file their Second Amended Class Action Complaint

14 (“Second Amended Complaint”), attached hereto as Exhibit A. A redline comparing the First

15 Amended Complaint to the Second Amended Complaint is attached hereto as Exhibit B;

16          WHEREAS, subject to Court approval, the Parties agree that Google shall respond to

17 Plaintiffs’ Second Amended Complaint within 30 days of Plaintiffs filing their new Complaint;

18          WHEREAS, subject to Court approval, the Parties agree that should Google move to dismiss

19 Plaintiffs’ Second Amended Complaint, Google shall file its Answer 30 days after the Court’s ruling

20 on the motion to dismiss;

21          NOW THEREFORE, the Parties stipulate as follows:

22          (1) Google’s April 16, 2021 deadline to answer Plaintiffs’ First Amended Complaint is

23              hereby VACATED.

24          (2) Plaintiffs’ request for leave to file their Second Amended Complaint is hereby

25              GRANTED.

26          (3) Google shall respond to the Second Amended Complaint within 30 days of Plaintiffs
27              filing their new Complaint. Should Google move to dismiss Plaintiffs’ Second Amended

28
                                               -1-                    Case No. 5:20-cv-03664-LHK
           STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                        DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
      Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 3 of 8




 1           Complaint, Google shall file its Answer 30 days after the Court’s ruling on the motion

 2           to dismiss.

 3 DATED: April 14, 2021                  QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
 4

 5
                                          By    /s/ Andrew H. Schapiro
 6                                              Andrew H. Schapiro (admitted pro hac vice)
                                                andrewschapiro@quinnemanuel.com
 7                                              191 N. Wacker Drive, Suite 2700
 8                                              Chicago, IL 60606
                                                Tel: (312) 705-7400
 9                                              Fax: (312) 705-7401

10                                              Stephen A. Broome (CA Bar No. 314605)
                                                stephenbroome@quinnemanuel.com
11                                              Viola Trebicka (CA Bar No. 269526)
12                                              violatrebicka@quinnemanuel.com
                                                865 S. Figueroa Street, 10th Floor
13                                              Los Angeles, CA 90017
                                                Telephone: (213) 443-3000
14                                              Facsimile: (213) 443-3100
15
                                                Diane M. Doolittle (CA Bar No. 142046)
16                                              dianedoolittle@quinnemanuel.com
                                                Thao Thai (CA Bar No. 324672)
17                                              thaothai@quinnemanuel.com
                                                555 Twin Dolphin Drive, 5th Floor
18                                              Redwood Shores, CA 94065
19                                              Telephone: (650) 801-5000
                                                Facsimile: (650) 801-5100
20
                                                William A. Burck (admitted pro hac vice)
21                                              williamburck@quinnemanuel.com
                                                Josef Ansorge (admitted pro hac vice)
22                                              josefansorge@quinnemanuel.com
                                                1300 I. Street, N.W., Suite 900
23                                              Washington, D.C. 20005
                                                Telephone: 202-538-8000
24                                              Facsimile: 202-538-8100
25                                              Jomaire A. Crawford (admitted pro hac vice)
                                                jomairecrawford@quinnemanuel.com
26                                              51 Madison Avenue, 22nd Floor
                                                New York, NY 10010
27                                              Telephone: (212) 849-7000
                                                Facsimile: (212) 849-7100
28
                                             -2-                    Case No. 5:20-cv-03664-LHK
         STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                      DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
     Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 4 of 8




 1                                         Jonathan Tse (CA Bar No. 305468)
                                           jonathantse@quinnemanuel.com
 2                                         50 California Street, 22nd Floor
                                           San Francisco, CA 94111
 3
                                           Telephone: (415) 875-6600
 4                                         Facsimile: (415) 875-6700

 5                                         Attorneys for Defendant
                                           Google LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                           -3-                    Case No. 5:20-cv-03664-LHK
       STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                    DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
      Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 5 of 8




 1 DATED: April 14, 2021              SUSMAN GODFREY L.L.P.

 2

 3                                    By   /s/ Amanda Bonn

 4                                         Amanda Bonn (CA Bar No. 270891)
                                           abonn@susmangodfrey.com
 5                                         SUSMAN GODFREY L.L.P.
                                           1900 Avenue of the Stars, Suite 1400
 6
                                           Los Angeles, CA 90067
 7                                         Telephone: (310) 789-3100

 8                                         Mark C. Mao (CA Bar No. 236165)
                                           mmao@bsfllp.com
 9                                         Sean Phillips Rodriguez (CA Bar No. 262437)
10                                         srodriguez@bsfllp.com
                                           Beko Rebitz-Richardson (CA Bar No. 238027)
11                                         brichardson@bsfllp.com
                                           Alexander Justin Konik (CA Bar No. 299291)
12                                         akonik@bsfllp.com
                                           BOIES SCHILLER FLEXNER LLP
13
                                           44 Montgomery Street, 41st Floor
14                                         San Francisco, CA 94104
                                           Telephone: (415) 293 6858
15                                         Facsimile (415) 999 9695
16                                         James W. Lee (pro hac vice)
17                                         jlee@bsfllp.com
                                           Rossana Baeza
18                                         rbaeza@bsfllp.com
                                           BOIES SCHILLER FLEXNER LLP
19                                         100 SE 2nd Street, Suite 2800
                                           Miami, FL 33130
20                                         Telephone: (305) 539-8400
21                                         Facsimile: (305) 539-1304

22                                         William Christopher Carmody (pro hac vice)
                                           bcarmody@susmangodfrey.com
23                                         Shawn J. Rabin (pro hac vice)
                                           srabin@susmangodfrey.com
24                                         Steven Shepard (pro hac vice)
25                                         sshepard@susmangodfrey.com
                                           Alexander P. Frawley (pro hac vice)
26                                         afrawley@susmangodfrey.com
                                           SUSMAN GODFREY L.L.P.
27                                         1301 Avenue of the Americas, 32nd Floor
                                           New York, NY 10019
28
                                           Telephone: (212) 336-8330
                                             -4-                      Case No. 5:20-cv-03664-LHK
         STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                      DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
     Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 6 of 8




 1

 2

 3
                                           John A. Yanchunis (pro hac vice)
 4                                         jyanchunis@forthepeople.com
                                           Ryan J. McGee (pro hac vice)
 5                                         rmcgee@forthepeople.com
                                           Michael F. Ram (pro hac vice)
 6                                         mram@forthepeople.com
                                           Ra O. Amen (pro hac vice)
 7
                                           ramen@forthepeople.com
 8                                         MORGAN & MORGAN, P.A.
                                           201 N Franklin Street, 7th Floor
 9                                         Tampa, FL 33602
                                           Telephone: (813) 223-5505
10                                         Facsimile: (813) 222-4736
11
                                            Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                           -5-                    Case No. 5:20-cv-03664-LHK
       STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                    DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
       Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 7 of 8




 1                              ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this Stipulation and
 3 [Proposed] Order Regarding Leave to file Second Amended Complaint and Deadline to Respond to

 4 Second Amended Complaint. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the

 5 signatories identified above has concurred in the filing of this document.

 6

 7                                               By
     Dated: April 14, 2021                                  /s/ Amanda Bonn
 8                                                    Amanda Bonn
                                                      Counsel on behalf of Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               -6-                    Case No. 5:20-cv-03664-LHK
           STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                        DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
       Case 5:20-cv-03664-LHK Document 138 Filed 04/15/21 Page 8 of 8




 1                                       [PROPOSED] ORDER

 2         Pursuant to stipulation of the parties, the Court hereby ORDERS:

 3         1.      Google’s April 16, 2021 deadline to answer Plaintiffs’ First Amended Class Action

 4 Complaint is hereby VACATED.

 5         2.      Plaintiffs’ request for leave to file their Second Amended Class Action Complaint is

 6 hereby GRANTED. The Second Amended Class Action Complaint (attached as Exhibit A) shall

 7 be deemed filed as of the date of this Order.

 8         3.      Google shall file its Answer to the Second Amended Class Action Complaint within

 9 30 days of Plaintiffs filing their new Complaint. Should Google move to dismiss Plaintiffs’ Second

10 Amended Class Action Complaint instead, Google shall file its Answer 30 days after the Court’s

11 ruling on the motion to dismiss.

12

13        IT IS SO ORDERED.

14       DATED: April 15, 2021                          _______________________________

15                                                      Hon. Lucy H. Koh
                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26
27

28
                                               -7-                    Case No. 5:20-cv-03664-LHK
           STIPULATION AND [PROPOSED] ORDER RE LEAVE TO FILE SECOND AMENDED COMPLAINT AND
                                        DEADLINE TO RESPOND TO SECOND AMENDED COMPLAINT
